In a coram nobis proceeding, defendant appeals from an *835order of the County Court, Kings County, dated January 22, 1962, which denied, without a hearing, his application to vacate a judgment of said court, rendered May 27, 1960, on his plea of guilty entered during trial, convicting him of attempted burglary in the third degree and sentencing him to serve a term of two and one-half to five years. The basis of defendant’s application is that a promise was made by the court, with the acquiescence of the Assistant District Attorney, that if defendant would plead guilty to attempted burglary in the third degree all other informations then pending against him in the Court of Special Sessions would bo dismissed; and that his guilty pica was entered in reliance on such promise. Defendant now contends that, although said informations have since been dismissed in accordance with the promise made, they were not dismissed until the present application was made; hence, he now has the right to choose whether to accept the promise or to withdraw his guilty plea and stand trial. The petition does not allege any coercion on the part of the court or the prosecutor to induce the plea made, and the defendant does not “quarrel with the sentence.” Order affirmed. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.